Citation Nr: 1310909	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an adjustment disorder.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active naval service from June 1991 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pittsburgh, Pennsylvania.  In October 2011, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration.  

In addition to the claim currently on appeal, the Veteran also perfected claims for service connection for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability due to service-connected disability (TDIU), which were also the subjects of the October 2011 remand.  However, during the pendency of this appeal, in a September 2012 rating decision, a Decision Review Officer at the RO granted service connection for PTSD and assigned a 70 percent disability evaluation effective June 28, 2007, and granted a TDIU effective June 28, 2007.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's attorney requested that the Veteran's appeal for entitlement to service connection for an adjustment disorder be withdrawn.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for an adjustment disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a statement received in November 2012, the Veteran's attorney explicitly stated that the Veteran was withdrawing his appealed claim for service connection for an adjustment disorder.  Because the Veteran's attorney has clearly indicated the Veteran's wish to withdrawal the appeal as to the claim for service connection for an adjustment disorder, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.










	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the denial of entitlement to service connection for an adjustment disorder is dismissed. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


